Citation Nr: 1820018	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for Arteriosclerotic Coronary Artery Disease (CAD) with bypass (also claimed as ischemic heart disease).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That rating decision continued the previously assigned 10-percent rating for the Veteran's CAD.  

The Board notes that the Veteran was granted service connection for CAD in October 2009, with an effective date of July 2009, the date the Veteran filed his claim.  In a September 2010 VA Form 21-4138, Statement in Support of Claim, and during a phone call in November 2010, the Veteran indicated he was seeking service connection for ischemic heart disease (IHD).  In the October 2012 rating decision, which is on appeal, the RO notified the Veteran that his claim for "ischemic heart disease is therefore considered a claim for increase in your currently service connected atherosclerotic coronary artery disease with cardiac bypass."  See October 2012 Rating Decision - Code sheet.  

In a June 2014 Decision Review Officer (DRO) decision, the DRO assigned a 30-percent rating for the Veteran's service connected CAD effective July 10, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the issue of service connection for squamous cell carcinoma of the tongue, lateral pharyngeal wall and right neck (throat cancer) was properly appealed in the July 2014 substantive appeal.  See VA Form 9.  However, in an April 2016 rating decision, the RO granted service connection for the Veteran's throat cancer.  As that represented a full grant of the Veteran's claim for service connection for throat cancer, this issue is no longer on appeal before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The Board also notes that the Veteran raised the issue of a total disability rating for individual unemployability (TDIU) based on service connected disability in his notice of disagreement (NOD) filed on November 2017 relating to his claim for esophageal stricture and stenosis.  See November 2017 NOD.  The Veteran and his representative are advised that if he desires to raise a new claim of entitlement TDIU, effective March 24, 2015, a claim for benefits must be submitted on a VA standardized form.  See 38 C.F.R. § 3.1(p), 3.155, 3.160 (2017).  

In March 2017, the Veteran submitted a notice of disagreement (NOD) with respect to a March 2017 VA RO rating decision that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50-percent disability rating.  Thus far, the Veteran has not been furnished a statement of the case (SOC) addressing that matter.  See, e.g., 38 C.F.R. § 19.29.  However, it appears clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  As this matter is under development at the RO, the Board will not address it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board finds a remand is necessary for further development.  

Diagnostic Code (DC) 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  Under DC 7005, a 30-percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60-percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100-percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 (2017).

The regulations governing the evaluation of cardiovascular disorders provide that, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100-percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b) (2017).  Ordinarily, a laboratory determination of METs is done via exercise testing.  See 38 C.F.R. § 4.104, Note (2).  However, if that cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In the present case, the Veteran was afforded VA examinations for his heart disability in December 2010 and May 2016.  However the Veteran was not provided METs testing in either examination.  The VA examiner from December 2010 relied on diagnostic testing from Providence Hospital in Waco, Texas, dated in 2008.  See December 2010, VA Compensation and Pension (C&P) Examination for Heart Examination.  The VA examiner from May 2016 provided an interview based on METs test results.  See May 2016, VA C&P Examination Consultation for Heart Conditions.  Notably, the May 2016 VA examiner stated she could provide an opinion using the ACE process which included "review of the existing medical evidence supplemented with a telephone interview."  See May 2016 VA C&P Examination Consult.  However, the VA examiner did not provide a reason for why a METs test via exercise testing was not performed.  Moreover, the diagnostic examinations the May 2016 VA examiner relied upon were from 2012.  

Based on a review of the record, none of the exceptions for METs testing appear to have been indicated at the time of either examination.  There was no evidence that the measured left ventricular ejection fraction was 50 percent or less; no evidence of congestive heart failure; no evidence to permit the assignment of a 100-percent rating on another basis; and no evidence that exercise testing was medically contraindicated.  Under those circumstances, as outlined above, METs should have been determined via exercise testing.  Because that was not done, and because the Veteran has asserted, in effect, that the severity of his condition is not adequately reflected by the disability ratings that have thus far been assigned, a new examination is necessary to include a retrospective opinion as to the severity of the Veteran's condition since July 2010, if feasible.  See Correspondence received on May 24, 2017.  

Finally, the Board notes that records of the Veteran's VA treatment were last procured for association with the record on September 2017, and are dated through August 1, 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate release(s) for any private care providers who may possess new or additional evidence pertinent to the issue on appeal, to include any care providers who may have evidence pertaining to the evaluation or treatment of his service-connected CAD.  If he provides the necessary release(s), assist the Veteran in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e. non-duplicative) evidence should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.  

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since August 1, 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed, to the extent possible, arrange to have the Veteran scheduled for a VA cardiology examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.  

Exercise testing should be conducted unless one of the exceptions specified by regulation applies (i.e. if the left ventricular ejection fraction has been measured and is 50 percent or less, if chronic congestive heart failure is present, or there has been more than one episode of congestive heart failure within the past year, or if exercise testing is otherwise medically contraindicated).  If exercise testing is not conducted based on one of these exceptions, the examiner should provide reason(s) for not conducting such testing.  

The examiner should indicated whether dyspnea, fatigue, angina, dizziness, or syncope are produced at workloads of (1) three or less METs, (2) greater than three, but no greater than five METs, (3) greater than five, but no greater than 7 METs, (4) greater than seven, but no greater than 10 METs, or (5) greater than 10 METs.

If one of the exceptions specified by regulation applies such that exercise testing is not performed, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The examiner should indicate whether the Veteran's cardiac condition requires continuous medication; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;  whether there is evidence of chronic congestive heart failure; whether there is evidence of acute congestive heart failure within the last year and, if so, whether there was more than one episode; and whether there is any left ventricular dysfunction and, if so, whether the ejection fraction is (a) less than 30 percent, (b) 30 to 50 percent, or (c) more than 50 percent.

The examiner should also provide a retrospective opinion as to the severity of the Veteran's cardiac condition since July 10, 2009, if feasible.  In so doing, the examiner should undertake a longitudinal review of the record, including evidence reflecting that the Veteran underwent 
Echocardiogram in March 2012 was diagnosed with dyspnea on exertion in March 2013, and coronary artery calcification was noted on a chest computerized axial tomography taken in October 2015.  See VA treatment record from March 2012; VA Pulmonary Note from March 2013, received in CAPRI on May 13, 2014; and VA Pulmonary Note received in CAPRI on September 9, 2016.  

In providing the retrospective opinion, the examiner should estimate the Veteran's METs since July 10, 2009, if feasible, and provide an opinion based on all available information, including current METs testing, as to the likelihood that the interview-based METs estimates provided on VA examination in December 2010 and May 2016 are meaningful and accurate estimates of the Veteran's functioning during those time frames.  The examiner should also provide a full description of the extent to which the Veteran's cardiac condition has affected his ability to work.  

A complete rationale for all opinions should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement
of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




